Citation Nr: 0427895	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for peripheral vascular 
disease and peripheral neuropathy of the bilateral lower 
extremities, to include as secondary to a service-connected 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to a rating in excess 
of 40 percent for a low back strain, and denied service 
connection for peripheral vascular disease and peripheral 
neuropathy of the lower extremities.  

The issue of entitlement to an increased rating for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy and peripheral vascular disease 
were not present during or within one year of service and 
there is no medical evidence linking either disease to 
service.

2.  The preponderance of the evidence is against a finding 
that the veteran's service-connected low back disability has 
caused or aggravated peripheral neuropathy or peripheral 
vascular disease.  


CONCLUSION OF LAW

Service connection for peripheral vascular disease and 
peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 1999 rating decision; the May 2000 
Statement of the Case; the October 2002 and December 2003 
Supplemental Statements of the Case; the June 2003 Board 
Remand; and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for service connection for peripheral 
vascular disease with peripheral neuropathy of the bilateral 
lower extremities secondary to a service-connected low back 
disability, and complied with VA's notification requirements.  
Further, letters from the RO to the veteran dated January 
2003, August 2003, and August 2004 informed him of the types 
of evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for peripheral 
vascular disease with peripheral neuropathy of the bilateral 
lower extremities secondary to a service-connected low back 
disability and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in October 1999, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the October 1999 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for peripheral vascular disease with peripheral 
neuropathy of the bilateral lower extremities secondary to a 
service-connected low back disability, and to respond to VA 
notice.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case, and 
Supplemental Statements of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
January 2003, August 2003, and August 2004 correspondence and 
asked him to identify all medical providers who treated him 
for peripheral vascular disease with peripheral neuropathy of 
the bilateral lower extremities.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
March 1999 and August 2002.  Furthermore, pursuant to the 
Board's June 2003 remand, the RO scheduled the veteran for 
another VA examination.  However, the veteran failed to 
report for the examination.  The Board wishes to emphasize 
that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Clearly, therefore, it is incumbent upon 
the veteran to cooperate in any way that will facilitate the 
RO's efforts in developing these claims, to include providing 
information as to current medical treatment, and reporting 
for an examination as described below.  The veteran is hereby 
referred to 38 C.F.R. §§ 3.158, 3.655 (2003), under which her 
failure to cooperate could result in adverse action on her 
claim.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Factual Background

The veteran served on active duty from April 1952 to April 
1956.  He has been service connected for a low back 
disability since July 1964.  

The veteran's service medical records show no complaints, 
symptoms, diagnosis, or treatment for peripheral vascular 
disease or peripheral neuropathy of the lower extremities.  
The veteran's March 1956 separation examination report shows 
that the veteran's vascular system and lower extremities were 
normal.  

The veteran underwent a VA examination in March 1999.  The 
clinician noted that since service, the veteran has been 
plagued with progressive discomfort and development of left 
lower extremity radiculopathy extending to the calf.  It was 
further reported that the veteran had significant peripheral 
vascular disease, which affects both lower extremities.  The 
clinician also noted that the veteran had a cerebrovascular 
accident (CVA) in 1998.  

The clinician also reviewed March 1999 nerve conduction and 
EMG studies that showed electric evidence of a peripheral 
neuropathy.  However, they showed no lumbosacral 
radiculopathy of the left leg or left lumbosacral paraspinal 
muscles.  The clinician diagnosed degenerative disc disease 
of the lumbar spine.  He also noted the electrical evidence 
of peripheral neuropathy, and attributed it to peripheral 
vascular disease.  

The veteran's secondary service connection claim for 
peripheral neuropathy and peripheral vascular disease is 
based on a correspondence from a private physician.  In the 
June 1999 correspondence, Dr. J.D.D. stated that upon 
examination, the veteran was found to have decreased 
sensation in both lower extremities.  An MRI showed no 
evidence of stenosis or herniated nucleus pulposus.  However, 
there was evidence of multi-level mild annular bulging of the 
discs consistent with degenerative disc disease.  There was 
no direct evidence of foraminal encroachment.  Dr. J.D.D. 
opined that the nerve conduction studies were consistent with 
mild to moderate sensory motor peripheral neuropathy 
effecting lower extremities.  He also felt that an S-1 
radiculopathy based on the prolonged left tibial motor F wave 
latency and increase in exertional activity in some S-1 
innervated muscles, suggested dysfunction of the left S-1 
nerve.  

Dr. J.D.D. reported that he had initially treated the 
veteran's muscular pain with trigger point injections hoping 
that it was primarily a myofascial disorder.  However, he 
concluded that this was a secondary problem rather than the 
primary problem.  He now opines that the veteran's low back 
pain and lower extremity pain is related to a discogenic 
cause.  He opines that nerve conduction and EMG studies are 
consistent with an S-1 radiculopathy.  

In September 1999, the VA clinician reviewed the findings of 
Dr. J.D.D.  Once again, the clinician acknowledged that a 
clear peripheral neuropathy exists in the lower extremities, 
secondary to peripheral vascular disease.  He noted that the 
March 1999 EMG clearly stated that no radiculopathy exists.  
In regards to Dr. J.D.D.'s findings, the clinician stated 
that the findings in the physical exam were subjective in 
nature.  He further reported that MRI findings of multi-level 
mild annular bulging of the discs in no way indicate 
pathology.  He pointed out that similar observations are made 
on asymptomatic individuals.  

The veteran's most recent VA examination was conducted in 
August 2002.  He complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  He denied the use of a 
brace, crutch or cane, and he denied experiencing any flare-
ups.  The clinician (which was different from the previous VA 
clinician) reviewed the veteran's entire claims file.  He 
then opined that the veteran's bilateral leg pain is due to 
the veteran's long-standing history of diabetes.    

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be presumed for certain chronic 
diseases, to include ateriosclerosis or cardiovascular 
disease (to include peripheral vascular disease), and 
"other" diseases of the nervous system (to include 
peripheral neuropathy), which are manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

Peripheral neuropathy and peripheral vascular disease were 
not present during or within one year of active duty and 
there is no medical evidence linking either disease to 
service.  The thrust of the veteran's claim is that his 
peripheral neuropathy and peripheral vascular disease were 
caused or aggravated by his service-connected low back 
disability.  In reviewing the record, the Board finds that 
one private and two VA physicians have addressed this 
question.  There are substantial and significant factors that 
favor the VA medical opinions over the opinion of the private 
physician in this case.

The Board notes at the outset that even assuming that the 
veteran has bilateral lower extremity pain and numbness 
secondary to a lumbar discogenic cause i.e. degenerative disc 
disease,  the question here is not whether the veteran has 
pain or numbness in the lower extremities secondary to his 
low back disability; the former often accompanies the latter 
and is taken into account in rating certain low back 
disabilities, to include disc disease of the lumbosacral 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (from September 23, 2002 through September 25, 2003;  
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (effective September 26, 2003).  
In order to grant secondary service connection, there must be 
a separate and distinct disability that was caused or 
aggravated by a service-connected disease or disability.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Pain or numbness that radiates into the lower extremities 
secondary to disk disease of the lumbar spine is not a 
separate disability.  (Radiculitis is an "inflammation of the 
root of a spinal nerve, especially of that portion of the 
root which lies between the spinal cord and the 
intervertebral canal," see Dorland's Illustrated Medical 
Dictionary (Dorland's) 1405 (27th ed. 1988)).  The Court 
reported the medical definitions of radiculitis and 
intervertebral disc syndrome in Bierman v. Brown, 6 Vet. App. 
125,126 (1994).  The Board acknowledges that, when evaluating 
a service connected back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and the revised criteria for rating disc 
disease noted above, consideration must be given as to 
whether a separate disability rating is in order for any 
other related neurological impairment.  Bierman, 6 Vet. App. 
125.  Evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  In Bierman, it was noted 
that manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative or overlapping) could be rated under a 
Diagnostic Code different from DC 5293 without violating the 
VA anti-pyramiding regulation, 38 C.F.R. § 4.14.  Dr. 
J.D.D.'s opinion can be construed to support the claim that 
the veteran has peripheral neuropathy (versus radiculopathy) 
secondary to his low back disability, although the support 
for his opinion is that nerve conduction and EMG studies are 
consistent with an S-1 radiculopathy.  

VA clinicians provided opinions in March 1999, September 
1999, and August 2002.  One physician opined that the 
veteran's peripheral neuropathy is secondary to nonservice-
connected peripheral vascular disease.  The other clinician 
attributed the veteran's peripheral neuropathy to his 
nonservice-connected diabetes.  They both indicated that 
there is no nexus between the veteran's low back disability 
and either the peripheral neuropathy or peripheral vascular 
disease.  Given that the VA opinions were based on a review 
of the relevant medical evidence in veteran's claim file, 
rather than solely on the history of the veteran, and were 
proffered by two different physicians, and considering the 
fact that rationales were provided for both opinions, it is 
the Board's judgment that the VA clinicians' assessments 
outweigh the private physician's opinion on the question of 
whether the veteran's peripheral neuropathy is secondary to 
his low back disability.  There is no competent evidence to 
support the claim that the veteran's peripheral vascular 
disease was caused or aggravated by his low back disability.  

The preponderance of the evidence is against a finding that 
the veteran's service-connected low back disability has 
caused or aggravated peripheral neuropathy or peripheral 
vascular disease.  As the preponderance of the evidence is 
against the claim for service connection for peripheral 
vascular disease and peripheral neuropathy of the lower 
extremities on both direct and secondary bases, the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for peripheral vascular 
disease and peripheral neuropathy of the bilateral lower 
extremities, to include as secondary to a service-connected 
low back strain, is denied.


REMAND

The Board also notes that in a June 2003 Board Remand, the 
Board instructed the RO to clarify whether service connection 
was in effect for degenerative or intervertebral disc 
disease.  If not, then the issue of secondary service 
connection for intervertebral disc disease was to be 
developed and adjudicated.  There is no indication that the 
RO has complied with this request.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further notes that during the pendency of this 
appeal, the criteria for rating diseases and injuries of the 
spine were changed.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

In reviewing the record, it becomes apparent that the RO has 
not had the opportunity to adjudicate the veteran's claim for 
a compensable rating for his low back disability, with 
consideration of the new rating criteria, nor does it appear 
that the veteran has received notice of the changes in the 
regulations used to evaluate diseases and injuries of the 
spine, which became effective on September 26, 2003.  68 Fed. 
Reg. 51454-58 (Aug. 27, 2003).  Because the applicable rating 
criteria changed during the pendency of this appeal, and the 
veteran has not been notified of the changes in the 
regulation or afforded any opportunity to present relevant 
argument, due process concerns require notification of the 
current diagnostic criteria.  In view of the foregoing, to 
include the fact that the case must be remanded to adjudicate 
the raised secondary service connection claim noted above, it 
is the Board's judgment that the veteran should be provided 
another opportunity to present for a VA examination for the 
purpose of obtaining an opinion as to whether his disc 
disease of the lumbar spine, if present, was caused or 
aggravated by his low back strain and determining the current 
severity of his low back disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for an increased 
rating for a low back disability, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his low back disability.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.  

3.  The RO should clarify whether service 
connection is in effect for degenerative 
or intervertebral disc disease.  If not, 
as the issue of secondary service 
connection for intervertebral disc disease 
is raised by the record, the RO must 
undertake all appropriate development and 
action.  See below.  
  
4.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected chronic low back 
disability and (if service connection is 
not in effect for intervertebral disc 
disease) whether the veteran's low back 
strain has caused or aggravated 
intervertebral disc disease.  The claims 
file must be made available to and 
reviewed by the examiner.  The evaluation 
should include complete range of motion 
studies for the lumbar spine.  The 
examiner should note the presence or 
absence of any muscle spasm in the low 
back region, along with any other 
pertinent abnormal findings.  

If service connection is not in effect for 
intervertebral disc disease, then the 
examiner should also opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's low 
back strain has caused or aggravated his 
intervertebral disc disease.  If the 
examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, he or she 
should so indicate.  

The examiner is also requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of the low back 
due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups 
of such symptoms.  Such determinations 
should be expressed, if feasible, in terms 
of additional loss of range of motion.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to an increased rating for a 
low back disability, with consideration 
of all of the applicable rating criteria 
and the evidence obtained since the 
October 1999 rating decision.  

7.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the December 
2003 Supplemental Statement of the Case, 
and all of the applicable rating 
criteria.  A reasonable period of time 
for a response should be afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



